Case 1:18-cv-25106-KMW Document 98 Entered on FLSD Docket 10/09/2019 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                         Case No: 1:18-cv-25106-Williams/McAliley


      United American Corporation,

                   Plaintiff,

            v.

      Bitmain, Inc., Saint Bitts LLC d/b/a
      Bitcoin.com, Roger Ver, Bitmain Tech-
      nologies Ltd., Bitmain Technologies
      Holding Company, Jihan Wu, Payward
      Ventures, Inc. d/b/a Kraken, Jesse Pow-
      ell, Amaury Sechet, Shammah Chancel-
      lor, and Jason Cox,

                   Defendants.



                 DEFENDANT ROGER VER’S MOTION TO DISMISS
                  AND INCORPORATED MEMORANDUM OF LAW

           Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Roger Ver
  moves to dismiss the Complaint with prejudice and, to avoid duplicating arguments,
  gives notice of his adoption by reference of all of the arguments from Defendant
  Shammah Chancellor’s Motion to Dismiss (DE 41, renewed by DE 97) (the “Chancel-
  lor Motion”).1 As set forth in the Chancellor Motion, and for the additional reasons
  stated below, the Complaint fails to state a claim under the Sherman Act or Florida
  state law and should be dismissed in its entirety.




  1   Cites to “DE” refer to the docket entries in this action.

                                                1
Case 1:18-cv-25106-KMW Document 98 Entered on FLSD Docket 10/09/2019 Page 2 of 9



                          PROCEDURAL BACKGROUND

        On December 6, 2018, Plaintiff United American Corp. (“United”) filed its Com-
  plaint against Ver, among others. DE 1 ¶¶ 6-17. The Complaint alleges that Defend-
  ants orchestrated a two-step scheme to “hijack” the Bitcoin Cash network. First,
  Bitcoin.com and its founder and owner, Ver, colluded with Jihan Wu and “Bitmain”
  to reallocate Bitmain’s computing power to Bitcoin.com’s mining pools during the
  Bitcoin Cash network upgrade. Id. ¶ 59. The object of that purported agreement was
  to “dilute” the votes of other nodes and ensure that the software rules associated with
  Bitcoin ABC would survive the “hash war.” Id. ¶¶ 60, 65. Next, Defendants Amaury
  Sechet, Jason Cox, and Chancellor implemented “checkpoint[s]” in the Bitcoin ABC
  software, which had the effect of “lock[ing] down” the new ABC-governed blockchain.
  Id. ¶ 69. Cryptocurrency exchanges including Kraken effectively recognized the ABC
  software as the “‘winner’ of the software upgrade.” Id. ¶ 74.
        The then-served Defendants moved to dismiss the Complaint. DE 41, 42, 43.
  On July 23, 2019, the Court administratively terminated the pending motions to dis-
  miss to afford United additional time in which to serve foreign Defendants. DE 78
  (the “July 2019 Order”). The July 2019 Order relieved all Defendants of their obliga-
  tion to respond to the Complaint pending service on the foreign Defendants or an
  October 8, 2019 deadline. Id. at 1-2. On October 9, 2019, Chancellor and the other
  previously served Defendants filed a Joint Notice of Renewal of Motions to Dismiss.
  DE 97. Pursuant to the July 2019 Order, Chancellor’s motion to dismiss (DE 41) as
  well as “all responsive memoranda of law,” including Chancellor’s reply (DE 50), are
  now deemed refiled. Having now been served with the Complaint, Ver adopts by ref-
  erence all of the arguments from the Chancellor Motion, joins in that motion in its
  entirety, and further moves for the reasons set forth below.




                                            2
Case 1:18-cv-25106-KMW Document 98 Entered on FLSD Docket 10/09/2019 Page 3 of 9



                                       ARGUMENT

        United fails to plead facts suggesting that (1) Defendants agreed to “hijack”
  the Bitcoin Cash network, see DE 41 at 6-8; (2) Ver and other Defendants unreason-
  ably restrained trade within the meaning of the Sherman Act, see id. at 8-16; or
  (3) Defendants inflicted antitrust injury on United, see id. at 16-20.2 United’s state-
  law claims for negligent misrepresentation, negligence, conversion, “equitable estop-
  pel,” and “injunctive relief” fall flat as well. See id. at 20-25.3 Separate and apart from
  the pleading failures that the Chancellor Motion identified, the specific allegations
  against Ver are also facially deficient. United does not plausibly allege that Ver him-
  self entered into any agreement with “Bitmain” or Jihan Wu, nor does it state a cog-
  nizable claim against him for unjust enrichment.

        A.     United does not plausibly allege that Ver conspired to “hijack”
               the Bitcoin Cash Network.

        United’s Sherman Act claim against Ver lacks sufficient “factual matter to
  plausibly suggest an agreement was made.” See Duty Free Americas, Inc. v. Estée
  Lauder Cos., 946 F. Supp. 2d 1321, 1329 (S.D. Fla. 2013) (citing Bell Atl. Corp. v.
  Twombly, 550 U.S. 544, 556 (2007)). It must be dismissed.




  2 Regardless of the specific “facts” alleged about Ver, Chancellor’s second and third
  arguments apply with equal force. Even assuming the existence of an agreement be-
  tween the Defendants to “hijack” the Bitcoin Cash network, United’s pleadings fail to
  allege that Defendants unreasonably restrained trade, or that United suffered anti-
  trust injury that is traceable to Defendants’ conduct. See DE 41 at 8-20.
  3 These claims fail because United engages in impermissible “shotgun pleading,”

  lumping all the defendants together and failing to provide them with notice of the
  conduct giving rise to the claims. See DE 41 at 20. These claims also fail because
  neither equitable estoppel nor injunctive relief is a cause of action under Florida law,
  id. at 20-21; the allegations in support of the negligent misrepresentation claim do
  not meet Rule 9(b)’s requirements for particularity in pleadings, see id. at 21-22;
  United fails to allege that Ver owed it, and breached, any legal duty, nor does it plead
  any special relationship with Ver that would entitle it to recover in negligence for
  purely economic losses, see id. at 22-24; and United fails adequately to plead facts
  that support a plausible claim for conversion, see id. at 24-25.

                                              3
Case 1:18-cv-25106-KMW Document 98 Entered on FLSD Docket 10/09/2019 Page 4 of 9



        First, United does not allege that Ver communicated with the other defend-
  ants, nor does it set forth basic details that would render its conspiracy allegations
  plausible. See DE 41 at 7-8 (noting that United never describes “where,” “what about,”
  or “when” the alleged conspirators communicated). It alleges that Ver invested in
  Kraken and is a high school friend of its founder, Defendant Jesse Powell, DE 1 ¶¶ 56,
  76 n.8, but offers no explanation whatsoever—much less a plausible one— about how
  these facts bespeak conspiracy. United’s pleadings never connect Ver to any of the
  Defendants who purportedly implemented the “checkpoint” (Chancellor, Cox, and
  Sechet). In fact, United does not even allege that Chancellor, Cox, or Sechet were
  aware of any “scheme” between Ver, Bitcoin.com, and Bitmain to deploy computing
  power during the fork, and vice versa. See DE 41 at 4-5.
        In short, none of the pleadings tie together the disparate strands of the com-
  plex, international, and deeply implausible conspiracy that United has alleged.
  United has wholly failed to plead any facts suggesting that Ver made a “conscious
  commitment to a common scheme designed to achieve an unlawful objective,” the
  gravamen of any claim under Section 1 of the Sherman Act. See Duty Free Americas,
  946 F. Supp. 2d at 1331 (citing Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752,
  764 (1984)); In re Marine Hose Antitrust Litig., 2009 WL 10685177, at *9 (S.D. Fla.
  Jan. 28, 2009) (dismissing Section 1 claim after holding that pleadings failed to sug-
  gest that “each individual Defendant joined the conspiracy and played some role” in
  it). Even had United adequately pleaded Ver’s participation in an agreement on how
  to “vote” on the software upgrade, the allegations would still be legally insufficient
  for the reasons explained in the Chancellor Motion (viz., the alleged conduct is not an
  antitrust violation). See DE 41 at 8-16.
        Second, United’s conclusory allegations with respect to Ver’s alleged agree-
  ment with “Bitmain” fail the plausibility test set forth in Twombly. As an initial mat-
  ter, United never identifies which Bitmain entity—it named three as Defendants—
  colluded with Jihan Wu, Ver, and Ver’s company Bitcoin.com. DE 1 ¶¶ 7, 10, 11 (nam-
  ing Bitmain, Inc., Bitmain Technologies Ltd., and Bitmain Technologies Holding
  Company as Defendants); id. ¶ 59 (asserting that Ver “colluded with Jihan Wu and

                                             4
Case 1:18-cv-25106-KMW Document 98 Entered on FLSD Docket 10/09/2019 Page 5 of 9



  Bitmain”); see In re Marine Hose Antitrust Litig., 2009 WL 10685177, at *8-*9 (dis-
  missing complaint alleging an “international conspiracy . . . including more than ten
  corporations and numerous executives” because “general allegations as to all defend-
  ants are insufficient to provide notice of the claims”). General and vague allegations
  that “Ver and Bitcoin.com” carried out certain actions are insufficient to put Ver on
  notice of the specific claims against him, especially when the pleadings fail to identify
  a counterparty to the alleged scheme. See In re Parcel Tanker Shipping Servs. Anti-
  trust Litig., 541 F. Supp. 2d 487, 491-92 (D. Conn. 2008) (dismissing complaint alleg-
  ing “general conspiratorial activity without reference to specific actions by a particu-
  lar defendant at a particular time”).
        Moreover, the Complaint fails to explain how Ver’s ownership of Bitcoin.com
  and alleged promotion of his company’s business activities plausibly suggest that he
  entered into a conspiracy with Wu and “Bitmain.” See In re TFT-LCD (Flat Panel)
  Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Cal. 2008) (“[G]eneral allegations
  as to all defendants, to ‘Japanese defendants,’ or to a single corporate entity such as
  ‘Hitachi’ is insufficient to put specific defendants on notice of the claims against
  them.”). In fact, United does not even allege that Bitcoin.com (Ver’s company) com-
  petes with Jihan Wu or “Bitmain” in a relevant antitrust market. Instead, United
  seems to acknowledge that Bitmain is a supplier of hashing power to Bitcoin.com. DE
  1 ¶ 54 (“[Bitcoin.com] has servers and programmers in the United States and oper-
  ates the Bitcoin.com pool . . . with hash power provided by Bitmain.”).
        Finally, United’s allegations that Ver “openly supported the development and
  implementation of the ABC version of Bitcoin Cash” (id. ¶ 57) and tweeted “The
  Bitcoin.com pool now has more hash rate on it than the entire BCH network had
  earlier today. Bitcoin is cash for the world! #BitcoinCash #bitcoincashfork” (id. ¶ 62)
  do not move its antitrust claim any closer to plausibility. Nor does its allegation that
  Bitcoin.com and Bitmain—both of which supported Bitcoin ABC—were awarded a
  higher percentage of Bitcoin Cash blocks immediately following the network upgrade
  than they had been awarded immediately before the network upgrade. Id. ¶¶ 66-68.



                                             5
Case 1:18-cv-25106-KMW Document 98 Entered on FLSD Docket 10/09/2019 Page 6 of 9



  These allegations instead support the unremarkable conclusion that Ver, his com-
  pany, and Bitmain supported the ABC software implementation, and independently
  invested in its success. Those facts evince no “parallel action . . . contrary to [Ver’s or
  Bitcoin.com’s] economic self-interest,” or any “other ‘plus factors’ tending to establish
  that the [D]efendants were . . . in a collusive agreement to fix prices or otherwise re-
  strain trade.” See Quality Auto Painting Ctr. of Roselle, Inc. v. State Farm Indem. Co.,
  917 F.3d 1249, 1261-62 (11th Cir. 2019) (quoting City of Tuscaloosa v. Harcros
  Chems., Inc., 158 F.3d 548, 571 (11th Cir. 1998)).
        The “obvious alternative explanation[]” that United fails to address or rebut is
  that Ver, Bitcoin.com, Wu, and “Bitmain” independently supported the software im-
  plementation they considered to be superior. See Twombly, 550 U.S. at 567-68. That
  Ver’s and Wu’s companies each brought on hashing power in the battle to determine
  “which rules set would be applied by the software implementations on the network
  going forward” is hardly surprising in light of their preference for ABC, and given
  that the vote unfolded exactly as the Whitepaper envisioned. DE 1 ¶¶ 44, 64. This is
  what competition is about. None of United’s allegations, accordingly, tends to estab-
  lish that the increase in hashing power on the Bitcoin Cash network during the soft-
  ware upgrade was the result of an unlawful agreement. See Quality Auto Painting,
  917 F.3d at 1267 (dismissing antitrust claim where “independent action [wa]s at least
  as plausible as concerted action pursuant to prior agreement,” and “nothing ‘tend[ed]
  to exclude the possibility of independent action’”) (quoting Twombly, 550 U.S. at 553-
  54) (brackets omitted).
        At bottom, United asks this Court to undo a competitive outcome and hold as
  a matter of law that cryptocurrency firms must “consult [with] other Bitcoin develop-
  ment groups and the community at large” (DE 1 ¶ 73)—i.e., their competitors—before
  making strategic business choices. That suggestion is inimical to the Sherman Act.
  See Schachar v. Am. Acad. of Ophthalmology, Inc., 870 F.2d 397, 399 (7th Cir. 1989)
  (Easterbrook, J.) (“To require cooperation or friendliness among rivals is to undercut
  the intellectual foundations of antitrust law.”). The Court should decline United’s in-
  vitation   into    error,   reaffirm     competition     as    the    lodestar    of   the

                                              6
Case 1:18-cv-25106-KMW Document 98 Entered on FLSD Docket 10/09/2019 Page 7 of 9



  Sherman Act, and dismiss United’s antitrust claim against Ver with prejudice.

         B.     United fails to state a claim for unjust enrichment.

         As with its other state-law claims, United’s unjust enrichment claim against
  Ver never leaves the starting gate.4 “The elements of cause of action for unjust en-
  richment are (1) plaintiff has conferred a benefit on the defendant, who has
  knowledge thereof; (2) defendant voluntarily accepts and retains the benefit con-
  ferred; and (3) the circumstances are such that it would be inequitable for the defend-
  ant to retain the benefit without paying the value thereof to the plaintiff.” Peoples
  Nat’l Bank of Commerce v. First Union Nat’l Bank of Fla., N.A., 667 So. 2d 876, 879
  (Fla. 3d DCA 1996) (quotation omitted).
         United alleges that “Ver received the benefit of mining significant sums of
  Bitcoin Cash through the[] . . . scheme while other users such as [United] were cut
  out of the network and lost the value of their significant investments.” DE 1 ¶ 109.
  But United never alleges that it conferred the “benefit” of mining Bitcoin Cash upon
  Ver, or that Ver knowingly “accept[ed] and retain[ed]” that benefit. See id. United’s
  omission of facts demonstrating that Ver knew that he received a benefit, or that it
  would be inequitable for Ver to retain the benefit were he aware of its provenance,
  compounds its pleading failures. See First Union, 667 So. 2d at 879. Put simply, the
  Complaint does not suggest that Ver was unjustly enriched by United. See Restate-
  ment of Restitution § 1, at cmt. c (1937) (“The mere fact that a person benefits another
  is not of itself sufficient to require the other to make restitution therefor.”).

                                      CONCLUSION

         For the reasons set forth in the Chancellor Motion as well as those stated
  above, the Court should dismiss with prejudice United’s Complaint against Ver.


  4 Consistent with the approach it adopts elsewhere in its Complaint, United
  indulges in impermissible “shotgun pleading” in an attempt to state a claim for
  unjust enrichment. See DE 1 ¶¶ 105-10. As the Chief Judge of this District has
  succinctly explained in the past, “shotgun pleading is unacceptable.” Tsavaris v.
  Pfizer, Inc., No. 1:15-cv-21826-KMM, 2016 WL 375008, at *2 (S.D. Fla. Feb. 1,
  2016).

                                              7
Case 1:18-cv-25106-KMW Document 98 Entered on FLSD Docket 10/09/2019 Page 8 of 9




   Dated: October 9, 2019              Respectfully submitted,

                                       /s Melissa Pallett-Vasquez
                                       MELISSA C. PALLETT-VASQUEZ
                                       Florida Bar No. 715816
                                       mpallett@bilzin.com
                                       LORI P. LUSTRIN
                                       Florida Bar No. 59228
                                       llustrin@bilzin.com
                                       BILZIN SUMBERG BAENA PRICE &
                                       AXELROD LLP
                                       1450 Brickell Ave, Suite 2300
                                       Miami, Florida 33131
                                       Tel.: (305) 374-7580
                                       Fax: (305) 374-7593

                                       IAN SIMMONS (pro hac vice)
                                       isimmons@omm.com
                                       KATRINA ROBSON (pro hac vice)
                                       krobson@omm.com
                                       SERGEI ZASLAVSKY (pro hac vice)
                                       szaslavsky@omm.com
                                       ZHAO LIU (pro hac vice)
                                       zliu@omm.com
                                       BRIAN P. QUINN (pro hac vice)
                                       bquinn@omm.com
                                       PATRICK JONES (pro hac vice)
                                       pjones@omm.com
                                       O’MELVENY & MYERS LLP
                                       1625 Eye Street N.W.
                                       Washington, D.C. 20006
                                       Tel.: (202) 383-5300
                                       Fax: (202) 383-5414

                                       Attorneys for Defendants Jason Cox,
                                       Shammah Chancellor, and Roger Ver




                                       8
Case 1:18-cv-25106-KMW Document 98 Entered on FLSD Docket 10/09/2019 Page 9 of 9



                            CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2019, I electronically filed the foregoing doc-
  ument with the Clerk of the Court using CM/ECF.

                                                 /s/ Melissa Pallett-Vasquez
                                                  Melissa Pallett-Vasquez




                                             9
